DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/21 has been entered.

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 7/15/21 are acknowledged. Any objection or rejection not addressed below is withdrawn based on the amendments.
Previously the species of SEQ ID NO:2 was elected.
The elected species were found in the prior art and claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution.
	Claims 2, 8 and 13 has been cancelled.
Claims 1, 3-7 and 9-12 are being examined.

Priority


Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821 (d) states that the proper format of a sequence identifier is “SEQ ID NO:”. Throughout the specification the phrase “SEQ ID No.” is used instead of “SEQ ID NO:”.
Appropriate correction is required.

Claim Objections
Claims 1, 3-7 and 9-12 are objected to because of the following informalities:  
37 CFR 1.821 (d) states that the proper format of a sequence identifier is “SEQ ID NO:”. Claims 1, 7 and 10 recite “SEQ ID No.” instead of “SEQ ID NO:”.
Claims 3-5 recite ‘of 1’ instead of ‘of claim 1’.
Claim 6 recites ‘of 5’ instead of ‘of claim 5’.
Claim 9 recites ‘of 7’ instead of ‘of claim 7’.
Claims 11-12 recite ‘of 10’ instead of ‘of claim 10’.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	Claims were previously rejected based on the references cited below. Since claims have been amended the rejections are updated to correspond to the instant claims.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (‘A double chambered protein nanocage loaded with thrombin receptor agonist peptide (TRAP) and gamma-carboxyglutamic acid of protein C (PC-Gla) for sepsis treatment’ Advanced Materials v27 2015 pages 6637-6643; ‘Lee’) in view of Bae et al. (WO 2017/039383; March 9 2017) in view of Sukhatme et al. (US 2005/0232925; ‘Sukhatme’) in view of Anton et al. (‘Receptor of activated protein c promotes metastasis and correlates with clinical outcome in lung adenocarcinoma’ American Journal of Respiratory and Critical Care Medicine v186(1) 2012 pages 96-105; ‘Anton’).
Bae et al. (WO 2017/039383; March 9 2017) is not in the English language so the english language equivalent Bae et al. (US 2019/0016764; ‘Bae’) will be cited herein.

	Lee does not teach the inclusion of a second anticancer agent nor does Lee teach specific patients with cancer. Lee does not disclose the amino acid sequence of the polypeptides.
Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151) and teach methods of preparing the peptides (example 1 page 12). Bae teach that TFG and TFMG were administered to animals (example 4 page 13 and figure 14) and teach methods of treating and using effective amounts (sections 0101-0102).
	Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme teach PAR-1 and recognize specific peptides (sections 0009-0010 and 0060). Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Sukhatme teach a variety of cancer types (section 0162).
	Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2). Anton investigates the involvement of APC (activated protein C) and EPCR (endothelial protein C receptor) (pages 96-97 connecting paragraph). Anton teach that blocking APC/EPCR interaction reduced infiltration in the target organ and resulted in impaired prometastatic activity (page 96 column 1 and figures 3-4). 

In relation to administering SEQ ID NO:2 as recited in claims 1, 7, and 10, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage 
In relation to the individual of claims 1, 4 and 9-12, Lee mentions cancer (first paragraph) and Sukhatme teach a variety of cancer types (section 0162) and Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2). 
In relation to the additional agent as in claims 5-7, Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048).
	In relation to the effects recited in claims 1, 3, 7 and 10, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638) which are the same as instant SEQ ID NO:1 and SEQ ID NO:2. As set forth in MPEP 2112.01 a product and its properties are inseparable.

Claims 1, 3-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (‘A double chambered protein nanocage loaded with thrombin receptor agonist peptide (TRAP) and gamma-carboxyglutamic acid of protein C (PC-Gla) for sepsis treatment’ Advanced Materials v27 2015 pages 6637-6643; ‘Lee’) in view of Bae et al. (WO 2017/039383; March 9 2017) in view of Sukhatme et al. (US 2005/0232925; ‘Sukhatme’) in view of Anton et al. (‘Receptor of activated protein c promotes metastasis and correlates with clinical outcome in lung adenocarcinoma’ American Journal of Respiratory and Critical Care Medicine v186(1) 2012 pages 96-105; ‘Anton’) in view of Dasari et al. (‘Cisplatin in cancer therapy: molecular mechanisms of action’ European J Pharmacol 2014 printed as pages 1-33; ‘Dasari’).
Bae et al. (WO 2017/039383; March 9 2017) is not in the English language so the english language equivalent Bae et al. (US 2019/0016764; ‘Bae’) will be cited herein.

	Lee does not teach the inclusion of a second anticancer agent nor does Lee teach specific patients with cancer. Lee does not disclose the amino acid sequence of the polypeptides.
Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151) and teach methods of preparing the peptides (example 1 page 12). Bae teach that TFG and TFMG were administered to animals (example 4 page 13 and figure 14) and teach methods of treating and using effective amounts (sections 0101-0102).
	Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme teach PAR-1 and recognize specific peptides (sections 0009-0010 and 0060). Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Sukhatme teach a variety of cancer types (section 0162).
	Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2). Anton investigates the involvement of APC (activated protein C) and EPCR (endothelial protein C receptor) (pages 96-97 connecting paragraph). Anton teach that blocking APC/EPCR interaction reduced infiltration in the target organ and resulted in impaired prometastatic activity (page 96 column 1 and figures 3-4). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Lee based on the specific suggestions of Lee. Since Lee teach TFG and TFMG one would have been motivated to use the specific sequences as taught by Bae. Since Lee mentions applications for cancer (first paragraph) and since Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column) one would have been motivated to use for known applications related to those functions. In particular, since Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132) and the polypeptides of Lee contain a domain that activates PAR one would have been motivated to use for the patients as taught by Sukhatme. Further, since Anton teach that blocking APC/EPCR interaction reduced infiltration in the target organ and resulted in impaired prometastatic activity (page 96 column 1 and figure 3) and the polypeptides of Lee contain a domain that occupies EPCR one would have been motivated to use for the patients as taught by Anton. Further, since Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048) one would have been motivated to administer as suggested. Further, Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4). One would have had a reasonable expectation of success since Lee and Bae teach that the methods of making and administering the agents were known. Further, Sukhatme and Anton teach additional details about known functionalities of the components of the polypeptides taught by Lee.

In relation to the individual of claims 1, 4 and 9-12, Lee mentions cancer (first paragraph) and Sukhatme teach a variety of cancer types (section 0162) and Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2). 
In relation to the additional agent as in claims 5-7, Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4).
	In relation to the effects recited in claims 1, 3, 7 and 10, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638) which are the same as instant SEQ ID NO:1 and SEQ ID NO:2. As set forth in MPEP 2112.01 a product and its properties are inseparable.

 Response to Arguments - 103
Applicant's arguments filed 7/15/21 have been fully considered but they are not persuasive with respect to the rejections set forth above.
The rejection of canceled claims is withdrawn based on the cancelation of those claims.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2).
Although applicants argue about the recitation of ‘wherein the composition normalizes blood vessels inside cancer tissues’, it is noted that such recitation was previously present in claim 2 which was previously rejected. Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638) which are the same as instant SEQ ID NO:1 and SEQ ID NO:2. As set forth in MPEP 2112.01 a product and its properties are inseparable. The active step of claim 1 is administering (and such limitation is addressed above). No measuring of blood vessel function is required by the claims. MPEP 2112.02 II recognizes that use of an old structure may be patentable but such section provides an example in which a property is described such that the ‘discovery by appellants is tantamount only to finding a property in the old composition’. In the instant case, the normalization of blood vessels is a property of SEQ ID NO: 1 or SEQ ID NO:2.
Although applicants argue that Li et al. demonstrates that normalizing abnormal blood vessels in cancer tissue is a novel cancer treatment. Li et al. expressly states that ‘Over the past decade, an astonishing outpouring of research has shown that judicious use of antiangiogenic therapy (AT) temporarily normalizes tumor blood vessels’ (page 2 first paragraph). Since Li et 
Although applicants restate the examiners position and recite case law and argue that there is not a reasonable expectation of success in treating cancer, MPEP 2143.02 II recognizes that obviousness does not require absolute predictability. In the instant case, Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132) and the polypeptides of Lee contain a domain that activates PAR (page 6637 second column) so one would have had a reasonable expectation of success. Further, Sukhatme and Anton teach additional details about known functionalities of the components of the polypeptides taught by Lee. Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4). Anton teach that blocking APC/EPCR interaction reduced infiltration in the target organ and resulted in impaired prometastatic activity (page 96 column 1 and figure 3) and the polypeptides of Lee contain a domain that occupies EPCR.
Although applicants argue about unexpected results, MPEP 716.02(b) recognizes that the burden is on the applicant to establish results are unexpected and significant. MPEP 716.02(e) refers to a comparison with the closest prior art. In the instant case, there does not seem to be a comparison to the closest prior art. The evidence provided by applicant is apparently Li et al. Li et al. expressly states that ‘Over the past decade, an astonishing outpouring of research has shown that judicious use of antiangiogenic therapy (AT) temporarily normalizes tumor blood vessels’ (page 2 first paragraph). Since Li et al. expressly refers to ‘Over the past decade’ one would not recognize such treatment as ‘novel’. Further, Sukhatme teach PAR agonists for the .

Double Patenting
Claims were previously rejected under double patenting based on the references cited below. Since the claims have been amended the rejection is updated to correspond to the instant claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,513,545 (545) in view of Lee et al. (‘A double chambered protein nanocage loaded with thrombin receptor agonist peptide (TRAP) and  in view of Dasari et al. (‘Cisplatin in cancer therapy: molecular mechanisms of action’ European J Pharmacol 2014 printed as pages 1-33; ‘Dasari’).
Bae et al. (WO 2017/039383; March 9 2017) is not in the English language so the english language equivalent Bae et al. (US 2019/0016764; ‘Bae’) will be cited herein.
545 recites method of administering SEQ ID NO:14 or 15 (claim 7).
545 does not teach the inclusion of a second anticancer agent nor does 545 teach specific patients with cancer.  
Lee teach that nanoparticles can be used to treat and detect diseases such as cancer (first paragraph). Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column). Lee teach the administration to an animal model (figure 3F). Lee teach that they expect that TFMG could be used to treat various diseases (page 6643).
Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151) and teach methods of preparing the peptides (example 1 page 12). Bae teach that TFG and TFMG were administered to 
	Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme teach PAR-1 and recognize specific peptides (sections 0009-0010 and 0060). Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Sukhatme teach a variety of cancer types (section 0162).
	Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2). Anton investigates the involvement of APC (activated protein C) and EPCR (endothelial protein C receptor) (pages 96-97 connecting paragraph). Anton teach that blocking APC/EPCR interaction reduced infiltration in the target organ and resulted in impaired prometastatic activity (page 96 column 1 and figures 3-4). 
Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4). Dasari teach that synergistic interactions have been observed for various cisplatin combinations (sections 4.5 and 4.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 545 because Lee and Bae teach the same polypeptides. Since Lee mentions applications for cancer (first paragraph) and since Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column) one would have been motivated to use for known applications related to those functions. In particular, since Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132) and the polypeptides of Lee contain a domain that activates PAR one would have been motivated to use for the patients as taught by Sukhatme. Further, since Anton teach that blocking APC/EPCR interaction reduced infiltration in the target organ 
In relation to administering SEQ ID NO:2 as recited in claims 1, 7, and 10, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151). Bae teach TFMG which is SEQ ID NO:15 which is the same as instant SEQ ID NO:2.
In relation to the individual of claims 1, 4 and 9-12, Lee mentions cancer (first paragraph) and Sukhatme teach a variety of cancer types (section 0162) and Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2). 
In relation to the additional agent as in claims 5-7, Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4).


Response to Arguments – double patenting
Applicant's arguments filed 7/15/21 have been fully considered but they are not persuasive with respect to the rejection set forth above. 
The rejection of canceled claims is withdrawn based on the cancelation of those claims.
Although applicants’ request that the rejection be held in abeyance, nothing has been done to overcome the rejection of claims as set forth above so the rejection of such claims remains of record. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658